DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
 
Allowable Subject Matter
3.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Please note, all limitations of claim 3 should be incorporated into all independent claims to advance prosecution towards allowability.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grefen, et al. [US 20170163733] in view of Falk [US 20200021443].
As per claim 1:	Grefen, et al. teach a method for a blockchain smart contract time envelope, comprising: 
accessing, by a processor, a data file shared by one or more computing nodes participating in a blockchain system comprising two or more blockchains [Grefen: FIG. 9 and 11, para 0069; primary chain and secondary chains. Examples on para 0136], wherein the data file comprises plurality of transactions and plurality of blocks; [Grefen: para 0039; records in block chain which consist of blocks. The “transactions” can be given the broadest reasonable interpretation (BRI) as a form of a recording of data or information associate to the block (or data block) of the chain (blockchain) per se. As such, a transaction may be a record of the block in the blockchain. See also para 0133, 0135-0136; e.g. devices P1 and P2 as alternative forms of nodes, per BRI]
storing one or more transactions in the blockchain system; and [Grefen: para 0040, 0201]
recording a sequence of the plurality of transactions journaled on the blockchain system; [Grefen: para 0046; a sequence of records (transactions) or as a series of data records stored in the order they were created and protect them from tamper. More examples of sequence of the plurality of transactions, para 0071]
**receiving, by the processor, a time signal from a master clock; [**as rejected by the secondary reference, discussion below]
**calibrating the time signal from the master clock to establish a synchronized time signal; and [**as rejected by the secondary reference, discussion below]
storing the synchronized time signal in the two or more blockchains of the block chain system for each of the one or more transactions. [Grefen: para 0127; secondary chain of a subchain may be linked to that subchain to establish relationship between two sets of records, each belonging to one subchain, by means of a synchronization record (FIGS. 7.a and 7.b). A synchronization record establishes a time wise correlation between records belonging to subchains. More examples of transactions with synchronized times in blockchains, para 0070-0071, 0169-0170]
Grefen discloses synchronization records (transactions), where S5 may represent a data stream for which it is desirable to establish synchronization with subchains other than S2. In this case, S5 may contain a synchronization record that belongs to S1 or the primary chain [Grefen: para 0071].  The secondary chain of a subchain may be linked to that subchain to establish relationship between two sets of records, each belonging to one subchain, by means of a synchronization record (FIGS. 7.a and 7.b). A synchronization record establishes a time wise correlation between records belonging to subchains [Grefen: para 0127]. More examples of transactions with synchronized times in blockchains, para 0070-0071, 0169-0170. Thus, the synchronization record that belongs the primary chain suggest a time signal of a master clock. However, Grefen did not clearly include “receiving, by the processor, a time signal from a master clock” and “calibrating the time signal from the master clock to establish a synchronized time signal”.
Falk discloses blockchain or "distributed ledger" technology includes a trusted blockchain-based time source is proposed that provides time information in a blockchain in the form of a blockchain transaction and create a possibility of using a decentralized blockchain in order to provide reliable/trusted time information that may be used in particular equally within the blockchain by smart contracts and outside the blockchain [Falk: para 0115]. Falker obviously suggest “receiving, by the processor, a time signal from a master clock” by discussing time sources are used (for example GPS, Galileo, Glonass, Beidou, DCF77, atomic clock) and a transaction is set into the blockchain depending on the current time information. It is thereby possible to create a timer or a primary timer (also called "blockchain master clock") that in particular creates a master clock. The time information is then provided via a blockchain. As a result, the information is available in a decentralized manner. The primary timer provides additional information about the time sources that are used as part of the corresponding transactions or as additional transactions. Further, Falk suggests “calibrating the time signal from the master clock to establish a synchronized time signal”, by the system of FIG. 3, containing a plurality of nodes BCN of the blockchain where a (primary) timer (or "blockchain master clock", also called blockchain real -time oracle), performs the provision of security-protected time information, sets time information into the blockchain by way of a transaction (for example a real -time confirmation transaction or a time synchronization transaction) containing time confirmation information, in particular in order to confirm the time information [Falk: para 0123-0124]. Falker further discusses the node (or RTC node) that wishes to synchronize its real -time clock inserts security-protected time information (for example in one of the transactions in the form of a time synchronization transaction (TimeSync transaction)) into the blockchain [Falk: para 0126]. As such, calibration of time from master clock (or primary timer) involves transactions in the form of a time synchronization transaction (TimeSync transaction) into the blockchain obviously suggest a synchronized time signal and storing the synchronized time signal in the block chain system for each of the one or more transactions.  Thus, Falk obviously suggests “receiving, by the processor, a time signal from a master clock” and “calibrating the time signal from the master clock to establish a synchronized time signal”, where motivation would to provide trusted time information by way of a decentralized blockchain infrastructure in order to provide reliable time information/time information protected against manipulation that may be used equally within the blockchain by smart contracts and outside the blockchain by computers or clients [Falk: para 0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Falk with Grefen to teach “receiving, by the processor, a time signal from a master clock” and “calibrating the time signal from the master clock to establish a synchronized time signal”, for the reason to provide trusted time information by a decentralized blockchain infrastructure in order to provide reliable time information/time information protected against manipulation that may be used equally within the blockchain by smart contracts and outside the blockchain by computers or clients [Falk: para 0041].
Claim 2:  Grefen: para 0112; discussing the method as claimed in claim 1, wherein a block comprises a timestamped verification record of the plurality of transactions journaled on the blockchain system.
Claim 3:  Objected
Claim 4: Grefen: para 0072 [events], 0130-0131 [chain and events] in view of Falk: para 0029 [suggesting “smart contract”, under the same pretext and motivation as in claim 1]; discussing the method as claimed in claim 3, wherein a time sequenced blockchain activity takes place on both a device chain level and an event chain level of each data event or transaction depending on a configuration of a data within a smart contract system.
Claim 5:  Grefen: para 0040, 0130-0131; discussing the method as claimed in claim 4, wherein a time sequencing based on inter-dependencies between a number of journaled transactions on a device chain and event chain, or multi-chain platform.
Claim 6:  Grefen: para 0130, 0167-0169; discussing the method as claimed in claim 5, wherein an independent task is executed at a same time signal stamp.
Claim 7:  Grefen: para 0063, 0115; discussing the method as claimed in claim 5, wherein an independent task is executed in parallel as separate blockchain event ledgers.
Claim 8:  Grefen: para 0040 in view of Falk: para 0029 [suggesting “smart contract”, under the same pretext and motivation as in claim 1]; discussing the method as claimed in claim 5, wherein a data transaction defined by a smart contract configuration are both recognized by a node device chain and a node data event ledger.
Claim 9:  Grefen: para 0068, 0138; discussing the method as claimed in claim 3, wherein the adding results from each of the independent tasks as the new block on the blockchain includes adding a new block that records a new transaction with a time stamp in the blockchain system.
Claim 10:  Grefen: para 0040, 0138; discussing the method as claimed in claim 3, wherein the adding results from each of the independent tasks as the new block on the blockchain includes adding a block that records the new transaction with a transaction signature in the blockchain system. 
As per claim 11:	Grefen, et al. teach a system for a blockchain smart contract time envelope, comprising: 
a processor, for accessing a data file shared by one or more computing nodes participating in a blockchain system comprising two or more blockchains [Grefen: FIG. 9 and 11, para 0069; primary chain and secondary chains. Examples on para 0136], wherein the data file comprises plurality of transactions and plurality of blocks; [Grefen: para 0039; records in block chain which consist of blocks. The “transactions” can be given the broadest reasonable interpretation (BRI) as a form of a recording of data or information associate to the block (or data block) of the chain (blockchain) per se. As such, a transaction may be a record of the block in the blockchain. See also para 0133, 0135-0136; e.g. devices P1 and P2 as alternative forms of nodes, per BRI] 
storing one or more transactions in the block chain system; and  [Grefen: para 0040, 0201]
recording a sequence of the plurality of transactions journaled on the blockchain system;  [Grefen: para 0046; a sequence of records (transactions) or as a series of data records stored in the order they were created and protect them from tamper. More examples of sequence of the plurality of transactions, para 0071] 
**receiving, by the processor, a time signal from a master clock; [**as rejected by the secondary reference, discussion below]
**calibrating the time signal from the master clock to establish a synchronized time signal; and [**as rejected by the secondary reference, discussion below]
storing the synchronized time signal in the two or more blockchains of the block chain system for each of the one or more transactions. [Grefen: para 0127; secondary chain of a subchain may be linked to that subchain to establish relationship between two sets of records, each belonging to one subchain, by means of a synchronization record (FIGS. 7.a and 7.b). A synchronization record establishes a time wise correlation between records belonging to subchains. More examples of transactions with synchronized times in blockchains, para 0070-0071, 0169-0170]
Grefen discloses synchronization records (transactions), where S5 may represent a data stream for which it is desirable to establish synchronization with subchains other than S2. In this case, S5 may contain a synchronization record that belongs to S1 or the primary chain [Grefen: para 0071].  The secondary chain of a subchain may be linked to that subchain to establish relationship between two sets of records, each belonging to one subchain, by means of a synchronization record (FIGS. 7.a and 7.b). A synchronization record establishes a time wise correlation between records belonging to subchains [Grefen: para 0127]. More examples of transactions with synchronized times in blockchains, para 0070-0071, 0169-0170. Thus, the synchronization record that belongs the primary chain suggest a time signal of a master clock. However, Grefen did not clearly include “receiving, by the processor, a time signal from a master clock” and “calibrating the time signal from the master clock to establish a synchronized time signal”.
Falk discloses blockchain or "distributed ledger" technology includes a trusted blockchain-based time source is proposed that provides time information in a blockchain in the form of a blockchain transaction and create a possibility of using a decentralized blockchain in order to provide reliable/trusted time information that may be used in particular equally within the blockchain by smart contracts and outside the blockchain [Falk: para 0115]. Falker obviously suggest “receiving, by the processor, a time signal from a master clock” by discussing time sources are used (for example GPS, Galileo, Glonass, Beidou, DCF77, atomic clock) and a transaction is set into the blockchain depending on the current time information. It is thereby possible to create a timer or a primary timer (also called "blockchain master clock") that in particular creates a master clock. The time information is then provided via a blockchain. As a result, the information is available in a decentralized manner. The primary timer provides additional information about the time sources that are used as part of the corresponding transactions or as additional transactions. Further, Falk suggests “calibrating the time signal from the master clock to establish a synchronized time signal”, by the system of FIG. 3, containing a plurality of nodes BCN of the blockchain where a (primary) timer (or "blockchain master clock", also called blockchain real -time oracle), performs the provision of security-protected time information, sets time information into the blockchain by way of a transaction (for example a real -time confirmation transaction or a time synchronization transaction) containing time confirmation information, in particular in order to confirm the time information [Falk: para 0123-0124]. Falker further discusses the node (or RTC node) that wishes to synchronize its real -time clock inserts security-protected time information (for example in one of the transactions in the form of a time synchronization transaction (TimeSync transaction)) into the blockchain [Falk: para 0126]. As such, calibration of time from master clock (or primary timer) involves transactions in the form of a time synchronization transaction (TimeSync transaction) into the blockchain obviously suggest a synchronized time signal and storing the synchronized time signal in the block chain system for each of the one or more transactions.  Thus, Falk obviously suggests “receiving, by the processor, a time signal from a master clock” and “calibrating the time signal from the master clock to establish a synchronized time signal”, where motivation would to provide trusted time information by way of a decentralized blockchain infrastructure in order to provide reliable time information/time information protected against manipulation that may be used equally within the blockchain by smart contracts and outside the blockchain by computers or clients [Falk: para 0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Falk with Grefen to teach “receiving, by the processor, a time signal from a master clock” and “calibrating the time signal from the master clock to establish a synchronized time signal”, for the reason to provide trusted time information by a decentralized blockchain infrastructure in order to provide reliable time information/time information protected against manipulation that may be used equally within the blockchain by smart contracts and outside the blockchain by computers or clients [Falk: para 0041].
Claim 12:  Grefen: para 0071, 0169-0170; discussing the system as claimed in claim 11, wherein storing the synchronized time signal comprises storing the synchronized time signal in a device chain and an event chain of the block chain system.
Claim 13:  Grefen: para 0071 in view of Falk: para 0029 [suggesting “smart contract”, under the same pretext and motivation as in claim 11]; discussing the system as claimed in claim 11, wherein the instructions comprise a smart contract that executes based on the synchronized time signal.
Claim 14:  Grefen: para 0127, 0130 in view of Falk: para 0029 [suggesting “smart contract”, under the same pretext and motivation as in claim 11]; discussing the system as claimed in claim 13, wherein execution of the smart contact is based on matching the synchronized time signal between the two or more blockchains.
Claim 15:  Grefen: para 0071 in view of Falk: para 0029 [suggesting “smart contract”, under the same pretext and motivation as in claim 11]; discussing the system as claimed in claim 11, wherein the instructions further cause the processor to perform sending a signal to the master clock responsive to a smart contract event, prior to receiving the time signal from the master clock.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435